 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDBaptistMedical Center-Princeton'andHospital Em-ployeesLocal 1318 of Laborers InternationalUnion of North America,AFL-CIO,Petitioner.Case 10-RC-10135February 7, 1975DECISION AND DIRECTION OFELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Donald E.Howard of the National LaborRelations Board.Following the close of the hearing, the RegionalDirector for Region 10 transferred this case to theBoard for decision. Thereafter, the Employer filed abrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is a nonprofit Alabama corpora-tion with its principal offices located in Birmingham,Alabama, where it owns and operates a 427-bednonprofit hospital. The Employer'sgross annualrevenues exceed $500,000 and it also annuallypurchases and receives drugs and other suppliesvalued in excess of $50,000 directly from sourceslocated outside the State of Alabama. The Employerconcedes that it is subject to the jurisdiction of theBoard and we find that it is an employer engaged incommerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assertjurisdiction in this proceeding.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(cxl) and2(6) and(7) of the Act.4.At the hearing, the parties stipulated to includethe following employees in the bargaining unit:licensed practical nurses, aides,orderlies,housekeep-IThenamesof the Employerand the Petitioner appear as amended atthe hearing.2 Despite this stipulation,the parties were in broad disagreement as tothe inclusion or exclusion of the various clerical classifications,as discussedmore fully below.ingemployees,maintenance employees, dietaryemployees, clerical employees not in the businessoffice,2 inhalation therapy employees, X-ray techni-ciansand employees in the dark room, EKGtechnicians,EEG technicians, laundry employees,escort aides, receiving and purchasing clerks, labora-tory employees, pharmacy employees, surgical tech-nicians, transcribers, blood collectors, cardio-pulmo-nary technicians, anesthesia technicians, physicaltherapy employees, emergency medical technicians,central sterile technicians, pathology assistants andother non-professional technicians and technolo-glSts.3The only area of disagreement between the partieswith respect to the unit concerns the placement ofvarious clerical employees. Some of the clericalemployees, hereinafter referred to as hospital cleri-cals,work at the Princeton hospital, while otherclerical employees, hereinafter referred to as businessoffice clericals,work at a separate administrativebuilding about 4-5 miles away. The Employercontends that all office clerical employees should beincluded in the bargaining unit, whereas the Petition-ermaintains that only those clericals who performfunctions strictly related to patient service should beincluded and all other clericals, who perform mainlybusiness functions, should be excluded.The record establishes that the business officeclericalsperform clerical and administrative typefunctions in such areas as purchasing, receiving,inventory control, accounts payable and receivable,development and fund raising, public relations,personnel, payroll, and printing.Although theirhours of work, wage rates, fringe benefits, and skillsare similar to those of the clericals who work directlyat the hospital, the business office clericals areseparately supervised and have virtually no contactand/or interchange with hospital clericals or employ-ees included in the bargaining unit.The hospital clericals include stenographers, cash-iers, and admitting, coding, data control, financial,inventory, payroll, personnel, and insurance clerks,some of whom are attached to various hospital staffsand some of whom are not. For the most part, theseclericalemployees have daily contact with unitemployees and share common supervision, wagerates, fringe benefits, hours of work, and facilitieswith employees. In addition, some hospital clericalshave frequent contact with patients.Following the enactment of the health careamendments to the Act, the Board decided to hear3The partiesagreed to exclude all registered dieticians,registered nurses,registeredlaboratorytechnologistsASCP and AMT, registeredinhalationtherapists,registered physical therapists,and all other professionalemploy-ees, guards and supervisors as defined in the Act.216 NLRB No. 110 BAPTIST MEDICAL CENTER-PRINCETON517oral argument on issuesconcerning the scope ofappropriatebargaining unitsin hospitals. On Janu-ary 27, 1975, the Board heard oral arguments invarious casesthen pending before it as well asargumentsfrom interested parties concerning theunit placement of different types of hospital employ-ees, including employees in various clerical categor-ies.Because issuesconcerning the inclusion or exclu-sion of clerical employees in broad hospital unitswere argued in connection with many of the casesbefore the Board for oral argument, the Board ispreparingguidelineswith respect to the unit place-ment of such employees. Rather than delay theinstant caseuntilafterdecisions in the above-mentionedcaseshave issued, and in view of therelativelysmall numberof clerical employees and thelarge numberof other types of employees in thebargainingunit whose unit placement is not disput-ed, we have decided not to resolve the issues withrespect to the unit placement of either group ofclericalsat thistime.Thus, we shall allow thebusiness office clericalsand the hospital clericals tovote subject to challenge and we shall direct theRegionalDirectorto segregatethe ballots of eachgroup from one another and from the other unitemployees. Thereafter,the issueswith respect to theunit placementof these employees will be resolved.Accordingly,we find that the following unit isappropriate for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the Act:All full time and regular part time employeesemployed atBaptistMedical Center-Princetonhospital,701PrincetonAvenue,Birmingham,Alabama,includinglicensedpracticalnurses,aides,orderlies,housekeepingemployees,mainte-nance employees,dietary employees, inhalationtherapy employees, X-ray technicians and em-ployees in the dark room, EKG technicians, EEGtechnicians,laundry employees, escort aides,receivingand purchasing clerks, laboratory em-ployees,pharmacy employees, surgical techni-cians, transcribers, blood collectors, cardiopul-monary technicians, anesthesia technicians, phys-ical therapy employees, emergency medical tech-nicians,central sterile technicians, pathologyassistants and other non-professional techniciansand technologists; but excluding all registereddieticians, registered nurses, registered laboratorytechnologists ASCP and AMT, registered inhala-tion therapists, registered physical therapists, andallother professional employees, guards andsupervisors as defined in the Act.45.At the hearing, the parties also raised an issueconcerning the voting eligibility of certain individu-alswho engaged in an economic strike against theEmployer. The strike commenced on February _20,1974, and continued until October 3, 1974. All of thestrikerswere notified prior to August 26, 1974, theeffective date of the recent health care legislation,that they had been permanently replaced.The Employer contends that the strikers are nolonger carried on its payroll and therefore are notemployees eligible to vote in any election. Inaddition, the Employer maintains that these individ-uals are not entitled to participate in an electionbecause the strike was unprotected activity in view ofthe Petitioner's failure to give the Employer statutorynotice as required in Section 8(g) of the Act. On theother hand, the Petitionerraises issuesconcerningthe nature of the Employer's termination of thestrikersandadditionallyurgesthat the strikersretained their status as employees and therefore areeligible to vote in the election.After thoroughly reviewing the contentions of theparties in this regard, we are of the opinion thatissues relating tothe eligibility of the strikers to votein the election can best be resolved through thechallenge-procedure. Accordingly, we shall allow theindividuals who engaged in the economic strike tovote in the election herein directed subject tochallenge.[Direction of Elections andExcelsiorfootnoteomitted from publication.]4As indicated above,theBoard has not yet formulated its policyconcerning the placement of clerical employees in units of hospitalemployees.Therefore,we have not included the designation of clericals inthe description of the appropriate unit. If the challenged ballots of theclericals are determinative, we shall resolve them in accordancewith ourresolutionas to their appropriateplacement, and shall makethe unitdescription more specific in this respect.5 SeeKingsport Press, Inc.,146 NLRB 260,146 NLRB 1111 (1964).